Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding claim 1, the limitation of “a first cultivation line in the longitudinal direction of the cultivation space and a second cultivation line in an opposite direction with respect to the longitudinal direction” is disclosed by Pickell which has a series of lines that travel in alternating directions. The limitation of “further comprising shifting the cultivation gutters in lateral direction from the second cultivation line onto the first cultivation line with a respective processing device” is also disclosed by Pickell because the sprockets are the mechanism by which the direction of the carriage travel changes. The examiner contends that Uchiyama discloses “shifting the cultivation gutters in the lateral direction from the first cultivation line onto the second cultivation line with a respective transfer device, the transfer device being included in a processing arrangement and disposed in a gap between respective first and second cultivation lines”. It is an obvious modification to the apparatus to have the transfer bars of Uchiyama transport a container to another line that is moving in an opposite direction.
Claim 7 is acknowledged as being cancelled. Claims 9 and 10 are acknowledged as now being dependent on claim 8 which was previously objected to as allowable. The various 112(b) rejections have been overcome. The drawing objections have been overcome. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Pickell (US Pub. 2015/0250115 A1) in view of Uchiyama (US Pub. 2004/0163308 A1).
Regarding claim 1, Pickell discloses a method for growing plants planted in cultivation gutters on multilayer principle in mobile cultivation gutter farming (Fig. 1, frame 10 is comprised of multiple levels of carriages 18), including;
cultivation layers present on top of each other in a cultivation space, each cultivation layer having a first cultivation line in the longitudinal direction of the cultivation space and a second cultivation line (Pg. 2, [0034], lines 1-3: “Carriages 18 are suspended from a chain 14 for transport along a multilayer serpentine path through the frame 10”), in an opposite direction with respect to the longitudinal direction (Fig. 8, the carriages 18 are transferred from line in one direction to a line travelling in the opposite direction), the method comprising: 
conveying said plants with auxiliary power-operated motion elements in the cultivation layers, the first cultivation line in the longitudinal direction of the cultivation space (Pg. 1, [0012], lines 1-2: “A motor operably coupled to a drive shaft includes a first drive sprocket and a second drive sprocket”); 
conveying said plants thereafter in the second cultivation line in an opposite direction with respect to the longitudinal direction (Fig. 1, Carriages 18 of subsequent rows are transported in the opposite direction of the previous row); 
treating the cultivation gutters, and the plants contained therein in the cultivation space by means of processing devices on each cultivation layer of the cultivation space separately, in a manner substantially independent of the other cultivation layers (Abstract: “An automated hydroponic growing and harvesting system for sprouts includes a continuous serpentine chain conveyor transporting suspended trays through a tray preparation zone where trays are cleaned, a seeding zone where a layer of seeds is deposited across each tray, a germination zone where environmental conditions and nutrients and water are provided for germination, a growing zone where lighting, nutrients and water are provided for growth, and a harvesting zone where sprouts are dumped from each tray”).
However, Pickell does not disclose, as taught by Uchiyama, shifting the cultivation gutters in lateral direction from the first cultivation line onto the second cultivation line with a respective transfer device, the transfer device being disposed in a gap between respective first and second cultivation lines Uchiyama (Abstract, lines 13-17: “conveyor device (2), and transfer bars (41) for transferring the trays (5) between the conveyor device (2) and the planting and harvesting conveyors (6,7) are installed on the upstream and downstream sides of the conveyor device (2)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multilayer plant growing rack of Pickell to include the transfer device of Uchiyama in the case that multiple racks are used and transfer between them is required.
Regarding claim 2, Pickell as modified by Uchiyama discloses the claimed invention in addition to as taught by Pickell, further comprising shifting the cultivation gutters in lateral direction from the second cultivation line onto the first cultivation line with a respective processing device (The term “processing device” is broad. It is possible to consider sprocket 16 in Fig. 8 to be the processing device because it is the mechanism by which the trays are transferred between lines).
Regarding claim 4, Pickell as modified by Uchiyama discloses the claimed invention in addition to as taught by Pickell, the cultivation gutters on the cultivation layers of the cultivation space, and the plants contained therein, are treated in a cultivation layer-specific manner with the transfer device and the processing device, which are operated by a lift (Abstract: “An automated hydroponic growing and harvesting system for sprouts includes a continuous serpentine chain conveyor transporting suspended trays through a tray preparation zone where trays are cleaned, a seeding zone where a layer of seeds is deposited across each tray, a germination zone where environmental conditions and nutrients and water are provided for germination, a growing zone where lighting, nutrients and water are provided for growth, and a harvesting zone where sprouts are dumped from each tray”).
Regarding claim 5, Pickell as modified by Uchiyama discloses the claimed invention in addition to as taught by Pickell, the cultivation gutters and the plants contained therein are treated with actuators, which are automatically controlled, with gripping elements included in the transfer device and in the processing device which take hold of the cultivation gutters and to shift the same in lateral direction (Pg. 3, [0039], lines 4-6: “The wash and seeding mechanism 50 moves from side to side along guide bars 52 by a rodless cylinder 54 (or other linear actuator)”.
Regarding claim 6, Pickell discloses a system for growing plants on multilayer principle in mobile gutter farming (Fig. 1, frame 10 is comprised of multiple levels of carriages 18), said system comprising: 
a plurality of cultivation layers arranged vertically in a cultivation space (Fig. 1, frame 10 is comprised of multiple levels of carriages 18 stacked vertically); 
cultivation gutters arranged in each cultivation layer (Fig. 1, carriages 18), each cultivation layers including: 
a first cultivation line in the longitudinal direction of the cultivation space; a second cultivation line in opposite direction with respect to the longitudinal direction (Fig. 1, first and second lines can be considered any of the multiple layers of carriages); 
the first cultivation line and the second cultivation line defining a gap therebetween (Fig. 1, there are gaps between successive lines);
motion elements of each cultivation layers to convey the cultivation gutters along the first and second cultivation lines (Pg. 1, [0012], lines 1-2: “A motor operably coupled to a drive shaft includes a first drive sprocket and a second drive sprocket”);
processing devices for treating the cultivation gutters and the plants contained therein on each cultivation layer of the cultivation space separately, in a manner substantially independent of the other cultivation layers (Abstract: “An automated hydroponic growing and harvesting system for sprouts includes a continuous serpentine chain conveyor transporting suspended trays through a tray preparation zone where trays are cleaned, a seeding zone where a layer of seeds is deposited across each tray, a germination zone where environmental conditions and nutrients and water are provided for germination, a growing zone where lighting, nutrients and water are provided for growth, and a harvesting zone where sprouts are dumped from each tray”).
However, Pickell does not disclose as taught by Uchiyama, a transfer device present in a gap between oppositely directed cultivation lines for shifting the cultivation gutters in lateral direction from the first cultivation line onto the second cultivation line (Abstract, lines 13-17: “conveyor device (2), and transfer bars (41) for transferring the trays (5) between the conveyor device (2) and the planting and harvesting conveyors (6,7) are installed on the upstream and downstream sides of the conveyor device (2)”).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the multilayer plant growing rack of Pickell to include the transfer device of Uchiyama present in a gap between oppositely directed cultivation lines in the case that multiple racks are used and transfer between them is required.
Allowable Subject Matter
Claims 3 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642